Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-20, 22, 24-27, 34, 36-38, 41, 43 and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be WO 01/27353 to Homley and US Patent Application no. 2012/0318667 to Yang, as previously presented.
With regard to claim 34, Homley in view of Yang fails to teach a primary cathode plate retained on a cathode support, and configured to mechanically interlock with a plurality of adjacent cathode plates, wherein a first adjacent cathode plate and a second adjacent cathode plates overlap with at least one of a plurality of anodes; wherein the primary cathode plate comprises a first side edge, and a second side edge, wherein the first adjacent cathode plate comprises a first adjacent side edge, wherein the second adjacent cathode plate comprises a second adjacent side edge, wherein the first side edge Is configured to mechanically interlock with the first adjacent side edge, and wherein the second side edge is configured to mechanically interlock with the second adjacent side edge.
With regard to claim 41, the closest prior art made of record fails to teach or fairly suggest an electrolytic cell comprising the claimed combination of a carbon cathode block disposed on a current collector bar, a refractory material disposed 
There was not found a teaching in the prior art suggesting modification of the conventional electrolytic cells in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794